

EXHIBIT 10.4


GEORGIA-CAROLINA BANCSHARES, INC.


RESTRICTED STOCK AWARD DETAILS




Employee:                                                                                
                                                                       
Number of Shares Granted:                                                      
        
                                                                                    
Grant
Date:                                                                                 
                                                                          
Restriction Period:                         
                                                    

 
Effective ___________________(“Grant Date”), you have been granted a Restricted
Stock Award of ____________shares of Georgia-Carolina Bancshares, Inc. common
stock.  This Restricted Stock Award is granted under the Georgia-Carolina
Bancshares, Inc. Amended and Restated 2004 Incentive Plan (as amended, the
“Plan”).


The shares you receive will become fully vested on the date shown.
 
Shares
Full Vest
   



Your Restricted Stock Award is subject to the limitations and other conditions
set forth in the Plan and the attached Award Agreement, including but not
limited to:
 

·     Restricted Stock shares are subject to a restriction period in which
shares cannot be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of prior to vesting. During the Restriction Period, you will
not receive a certificate evidencing the shares of Restricted Stock.       ·    
When your shares vest [(or when you reach age 65, if sooner)], you will realize
compensation based on the fair market value of the shares on that day (if the
date falls on a weekend, the previous Friday). This is treated as ordinary
income, which will be reported to payroll for income tax purposes.       ·    
Restricted Stock recipients can file an 83(b) election if they wish to pay tax
on income equal to the full market value of the stock on the Grant
Date.  Elections must be made within 30 days of the Grant Date.  For more
information, you may contact Thomas Flournoy, Senior Vice President and Chief
Financial Officer of First Bank of Georgia.       ·     If for any reason your
employment terminates before your shares have vested, your award is canceled and
you will not be entitled to any unvested shares; all unvested shares will be
returned to Georgia-Carolina Bancshares, Inc. for no consideration.  When you
sign the attached Award Agreement, you will also be required to execute a blank
stock power of attorney in favor of Georgia-Carolina Bancshares, Inc. to
transfer your shares if your shares must be returned to Georgia-Carolina
Bancshares, Inc.

 
The Restricted Stock is granted under and governed by the terms and conditions
of the attached Award Agreement and the Plan.  Any capitalized terms used herein
that are not defined herein shall refer to the term as defined in the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
GEORGIA-CAROLINA BANCSHARES, INC.


RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (“Award Agreement”) is made and entered
into as of the Grant Date written above by and between Georgia-Carolina
Bancshares, Inc. (the “Company”) and __________________ (the “Employee”);


W I T N E S S E T H:


The Board of Directors of the Company has adopted the Plan, a copy of which is
available upon request.  Pursuant to the terms of the Plan, the Board of
Directors has selected the Employee to participate in the Plan and desires to
grant to the Employee shares of Company authorized $.001 par value common stock
(“Stock”) subject to the restrictions, terms and conditions hereinafter set
forth (“Restricted Stock”).


NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.           Incorporation of Plan Provisions.  This Award Agreement is subject
to and is to be construed in all respects in a manner which is consistent with
the terms of the Plan, the provisions of which are hereby incorporated by
reference into this Award Agreement.  Unless specifically provided otherwise,
all terms used in this Award Agreement shall have the same meaning as in the
Plan.


2.           Grant of Restricted Stock.  The Employee is hereby granted under
the Plan, the number of shares of Restricted Stock set forth in the Award
Details above, subject to the terms and conditions of the Plan and this
Agreement, effective as of the Grant Date.


3.           Restrictions on Transferability.  No shares of Restricted Stock may
be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of
during the period described in Section 5 (the “Restriction Period”).


4.           Effect of Termination of Employment. In the event of the Employee’s
termination of employment with the Company and all of its Subsidiaries for any
reason before the expiration of the Restriction Period, all shares of Restricted
Stock still subject to restriction shall, unless the Board otherwise determines
in its sole discretion, be forfeited to the Company for no consideration.


5.           Length of Restriction Period.  The Restriction Period shall begin
on the Grant Date.  The Restriction Period shall expire and all restrictions
under Section 3 hereof shall lapse with respect to any Restricted Stock not
previously forfeited upon the earliest of (i) the third annual anniversary of
the Grant Date, (ii) a Change in Control, as described in Section 8.1 of the
Plan, or (iii) the Employee’s death or Disability [, or retirement on or after
age 65 (or an earlier age with the consent of the Company)].


6.           Stock Certificates.  During the Restriction Period, the Employee
will not receive a certificate evidencing the shares of Restricted Stock.  The
Employee shall execute a blank stock power of attorney in favor of the Company
to transfer the shares to the Company in the event of a forfeiture.


 
 

--------------------------------------------------------------------------------

 
 
7.           Rights as a Stockholder.  Except as otherwise provided herein, the
Employee shall have all of the rights of a stockholder with respect to the
shares of Restricted Stock during the Restriction Period, including the right to
vote the shares and receive dividends and other distributions.


8.           Adjustments.  If a dividend or other distribution shall be declared
upon the Restricted Stock payable in shares of Stock, such additional shares
shall be added to the number of shares granted under this Award Agreement and
shall be subject to the same restrictions, terms, and conditions applicable to
the Restricted Stock under this Award Agreement.  In the event that the
outstanding shares of Stock are changed into or exchangeable for a different
number or kind of shares of Stock or other securities of the Company or another
corporation, whether through reorganization, reclassification, recapitalization,
stock split-up, spin-off, combination of shares, merger, or consolidation, then
there shall be substituted for each share of Restricted Stock the number and
kind of shares of Stock or other securities into which each outstanding share of
Stock shall be so changed or for which each such share shall be exchangeable, in
accordance with Section 2.6 of the Plan.


9.            Employee’s Covenant.  The Employee hereby agrees to use his or her
best efforts to provide services to the Company and/or its Subsidiaries in a
workmanlike manner and to promote the Company’s interests.


10.      Tax Withholding.  Prior to the issuance or delivery of shares, the
Employee must remit to the Company funds in an amount sufficient to satisfy any
federal, state and local tax withholding requirements or, if requested by the
Employee and in the sole discretion of the Company, the Company may withhold
from the shares to be delivered a number of shares sufficient to satisfy all or
a portion of such tax withholding requirements.


11.           Plan Controls.  In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Award Agreement,
the provisions of the Plan shall be controlling and determinative.


12.           Governing Law.  To the extent not preempted by federal law, this
Award Agreement shall be construed in accordance with and governed by the laws
of the State of Georgia, without giving effect to any choice of law provisions.


13.           Entire Agreement.  The Award Details, this Award Agreement and the
Plan constitute the entire understanding and agreement between the Employee and
the Company regarding this award of Restricted Stock. The Employee acknowledges
that any other agreement, statement, understanding or promise with respect to
the Award, whether oral or in writing, not contained in this Award Agreement or
the Plan shall not be valid or binding.  Any modification of or amendment to
this Agreement shall be effective only if it is in writing and signed by both
parties, except as otherwise provided in Section 15 of this Award Agreement or
in the Plan.


14.           No Right to Continued Employment.  Nothing in this Award Agreement
shall be deemed to give the Employee any right to continued employment with the
Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries, as applicable, to terminate the Employee’s
employment at any time.


 
 

--------------------------------------------------------------------------------

 
 
15.           Section 409A Compliance. It is intended that the award of
Restricted Stock under this Award Agreement shall be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
as property not includible in income by reason of being substantially nonvested
pursuant to Treasury Regulation 1.409A-1(b)(6), or alternatively as a short-term
deferral pursuant to Treasury Regulation 1.409A-1(b)(4), and the Plan, the Award
Details, and this Award Agreement shall be interpreted
accordingly.  Notwithstanding Section 13 hereof, this Award Agreement may be
modified by the Board of Directors at any time to the extent deemed necessary in
order for the award of Restricted Stock under this Award Agreement to remain
exempt from Section 409A of the Code; such amendment may be retroactive to the
extent permitted by Section 409A of the Code.


IN WITNESS WHEREOF, Georgia-Carolina Bancshares, Inc., acting by and through its
duly authorized officer, has caused this Award Agreement to be executed, and the
Employee has executed this Award Agreement, all as of the Grant Date.
 

  “COMPANY”       GEORGIA-CAROLINA BANCSHARES, INC.       By:      Name:       
  Title:          “EMPLOYEE”            <Name>

 
 








                                                              
                                                                          
                                                               









